Citation Nr: 1231105	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to October 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 30 percent, effective April 9, 2008.  In July 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

At the July 2012 videoconference hearing, the Veteran raised the issue of service connection for a psychiatric disability secondary to his service-connected bilateral hearing loss.  It is unclear whether the Veteran indeed seeks to file a claim for such and the matter is referred to the Agency of Original Jurisdiction for clarification and any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).  

At the July 2012 videoconference, the Veteran testified that his bilateral hearing loss has worsened since his most recent (June 2011) VA examination for the disability.  In light of the allegation of worsening hearing acuity (which a layperson is capable of observing) a contemporaneous examination to assess the current severity of the Veteran's bilateral hearing loss is indicated.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should secure for association with the claims file copies of the complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for his hearing loss since October 2011.  

2. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must comment regarding any functional limitations flowing from the Veteran's service connected bilateral hearing loss disability.  

3. The RO should then readjudicate the matter.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


